





Exhibit 10.56
[COMPANY LOGO]
 
Rocket Fuel Inc.
1900 Seaport Boulevard
Pacific Shores Center
Redwood City, CA 94063
Phone: 650.517.1300
 
 
 
 
August 20, 2016
 





Rick Pittenger






Dear Rick:


On behalf of Rocket Fuel Inc. (“Rocket Fuel” or the “Company”), I am pleased to
offer you the position of SVP, Engineering of Rocket Fuel. You will report
directly to Randy Wootton, CEO. You will work primarily from our office in
Redwood City, California, but will manage a distributed team. Your compensation
and benefits package outlined in this offer letter (“Offer Letter”) are subject
to approval by the Board or its designated committee.


Cash Compensation and Benefits


Your starting base salary will be $325,000 and will be paid in accordance with
Rocket Fuel’s normal payroll procedures. In addition, you will be eligible for a
bonus of 50% of your base salary pursuant to Rocket Fuel’s Executive Incentive
Compensation Plan (“Bonus Plan”), and subject to your continued employment
through the date the bonus is earned pursuant to the terms of the Bonus Plan.
This bonus is not part of your base compensation and the Company reserves the
right to adjust the bonus terms and amounts at any time pursuant to the Bonus
Plan. Incentive compensation, including bonuses paid pursuant to the Bonus Plan,
will be subject to any Company recoupment or clawback policy that may be
established and/or amended from time to time, and you may be required to
forfeit, return and/or reimburse the Company for all or a portion of such
incentive compensation in accordance with such recoupment or clawback policy
and/or as necessary or appropriate to comply with applicable law. You will be
eligible to participate in the Bonus Plan as described above beginning with the
2016 fiscal year and your participation may be pro-rated depending on your
agreed start date in 2016.


All amounts payable under this Offer Letter will be paid subject to applicable
tax withholdings.


You will also be eligible to participate in Rocket Fuel’s complete package of
employee benefits that are generally made available to all of Rocket Fuel’s
full-time employees, subject to the terms, conditions and eligibility
requirements of such benefits. Details about these benefit plans will be made
available




--------------------------------------------------------------------------------

Mr. Rick Pittenger
August 20, 2016
Page 2 of 5


for your review. You should note that Rocket Fuel may modify or terminate
benefits from time to time, as it deems necessary or appropriate.


You will be expected to travel in connection with your employment. Rocket Fuel
will reimburse you for reasonable business expenses incurred in connection with
your employment, upon presentation of appropriate documentation and in
accordance with the Company’s expense reimbursement policies.


Option Award


Additionally, following your first day of employment in the position of SVP,
Engineering, and subject to your continued employment with the Company on the
date of grant, it will be recommended to the Board or its designated committee,
that you be granted the following option award, as approved by either the
Company's independent compensation committee or a majority of the Company's
independent directors: a stock option to purchase 325,000 shares of Rocket
Fuel’s common stock (the “Option Award”) at a price per share equal to the fair
market value per share of Rocket Fuel’s common stock on the date of grant, as
determined in accordance with the Rocket Fuel equity plan under which it is
granted. We will recommend to the Board or its designated committee that the
Option Award be scheduled to vest in accordance with the four-year vesting
schedule typically applied to employee equity awards of the applicable type,
subject to your continued service to Rocket Fuel through each applicable vesting
date. Your Option Award will be subject to (a) the terms and conditions of the
Rocket Fuel equity plan under which it is granted, (b) the terms and conditions,
including vesting schedule, of an option award agreement that will be provided
to you as soon as practicable after the grant of the Option Award, and (c)
Rocket Fuel’s Management Retention Agreement, if executed by you. If the Board
establishes stock ownership requirements for officers, you recognize that you
may be subject to those requirements as SVP, Engineering.


Severance Benefits


If you have a qualifying termination of employment, you will be entitled to
certain payments and benefits in such amounts and pursuant to such terms and
conditions as set forth in the Company’s Board approved Management Retention
Agreement, if separately executed by you, which is attached hereto as Exhibit A.


Additional Terms


As a Rocket Fuel employee, you will be expected to abide by Rocket Fuel rules
and regulations and sign and comply with Rocket Fuel’s At Will Employment,
Confidential Information, Invention Assignment and Arbitration Agreement
(“Proprietary Information and Inventions




--------------------------------------------------------------------------------

Mr. Rick Pittenger
August 20, 2016
Page 3 of 5


Agreement”) that, among other things, prohibits the unauthorized use or
disclosure of Rocket Fuel proprietary information.


We ask that, if you have not already done so, you disclose to Rocket Fuel any
and all agreements relating to your prior employment that may affect your
employment by Rocket Fuel or limit the manner in which you may be employed. It
is Rocket Fuel’s understanding that any such agreements will not prevent you
from performing the duties of your position and you represent that such is the
case.


We also ask that, if you have not already done so, you disclose to Rocket Fuel
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by Rocket Fuel or limit the manner in which you may
be employed. Based on your representations, it is Rocket Fuel’s understanding
that any such agreements will not prevent you from performing the duties of your
position and you represent that such is the case.


In addition, you agree that, during the term of your employment with Rocket
Fuel, you will not engage in any other employment, occupation, consulting, or
other business activity directly related to the business in which Rocket Fuel is
now involved or becomes involved during the term of your employment, nor will
you engage in any other activities that conflict with your obligations to Rocket
Fuel. Similarly, you agree not to bring any third-party confidential information
to Rocket Fuel, including that of your former employer, and that you will not in
any way utilize any such information in performing your duties for us.


By signing below, you agree that your employment with Rocket Fuel is an
employment “at will.” Employment “at will” means either party may terminate the
relationship at any time for any reason whatsoever, with or without cause or
advance notice. Rocket Fuel reserves the right to revoke this offer should it
not receive a satisfactory reference check and background screen for you or
satisfactory verification of employment eligibility.


You will be required to complete Form I-9 in accordance with the Immigration
Reform and Control Act of 1986. You are required to complete Section 1 of the
Form I-9 on or before your first day of employment and to present, within 72
hours of hire, verification of your identity and legal right to work in the
United States. On your first day of employment, bring original documents to
verify your employment eligibility- please refer to the I-9 form for a list of
acceptable documents.


This Offer Letter will be governed by the laws of the State of California,
without reference to rules relating to conflicts of law or choice of law. This
Offer Letter, together with the Proprietary Information and Inventions
Agreement, and the Management Retention Agreement, is the entire agreement
between you and Rocket Fuel with respect to your employment and supersedes any
other agreements or promises made to you by anyone, whether oral or written.
This Offer Letter may not be modified except in writing between you and another
authorized officer of Rocket Fuel.






--------------------------------------------------------------------------------

Mr. Rick Pittenger
August 20, 2016
Page 4 of 5


Please sign and date this Offer Letter and return one copy to Rocket Fuel by
[DATE], 2016, if you wish to accept employment under the terms described above.
If you accept our offer, the first day of your employment will begin on
September 6, 2016. This offer of employment will terminate if it is not
accepted, signed and returned to me by August 22, 2016.


We welcome you to the Rocket Fuel team and look forward to your contribution to
Rocket Fuel’s success. If you have any questions regarding this Offer Letter,
feel free to contact me at any time.




Sincerely,
/s/ Jennifer Trzepacz    Aug-20-2016
Jennifer Trzepacz
SVP, Employee Success




AGREED TO AND ACCEPTED:
 
 
 
 
 
Signature: /s/ Richard Pittenger
 
 
 
 
Printed Name: Rick Pettinger
 
 
 
 
Date: Aug-20-2016
 
 
 
 









--------------------------------------------------------------------------------

Mr. Rick Pittenger
August 20, 2016
Page 5 of 5


Exhibit A


Management Retention Agreement




